DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 8, 10, 11, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over HUSPENI et al. (U.S. Patent No. 5,492,946, hereinafter HUSPENI) as evidenced by JP 2013-181084 (hereinafter, YAMANOI) in view of NAKAMURA et al. (U.S. Publication No. 2013/0313468, hereinafter NAKAMURA) in further view of JP 2009-249536A (hereinafter, OSATO).
Regarding claims 1, 4, 14, and 15, HUSPENI teaches a mold article comprising a polymer blend composition comprising at least one liquid crystalline polymer (LCP) (Abstract; Col. 10, lines 39-Col. 13, lines 1-25). The molded articles such as thin-walled electrical connectors, can be molded from neat LCP 
Representative fibers include wood cellulose fibers. The molding compounds are useful in a variety of applications, for example electrical components (Col. 21, lines 60 to Col. 22, lines 1-34). As evidenced by YAMANOI, cellulose fibers have crystallinity degree of 40 to 95%. Cellulose fibers having such crystallinity have particularly high mechanical properties of the fibers themselves, and improve the mechanical properties of the composite (p.3).  
With regard to the claim limitations, “wherein a 5% weight loss temperature of the fibrous filler is 280oC (claim 1), 300oC (claim 14), and 330oC or higher (claim 15),” cellulose fibers reads on a fibrous filler formed of crystalline polysaccharides therefore the cellulose fibers of HUSPENI would inherently possess the claimed limitations. The courts have held that “a compound and all its properties are mutually inseparable,” In re Papesch, 315F.2d 381, 137 USPQ 42, 51 (CCPA 1963).  Further, attention is drawn to MPEP 2112.01, which states that “products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present,” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
However, HUSPENI does not teach a preferred embodiment of a content of the fibrous filler is in a range of 5 parts by mass to 21.5 parts by mass with respect to 100 parts by mass of the liquid-crystalline resin and a content of the glass fiber is in a range of 21.5 parts by mass to 50 parts by mass with respect to 100 parts by mass of the liquid-crystalline resin. 
Given HUSPENI teaches the molding compound can incorporate into the blends from about 1 to about 70 percent, preferably from about 20 to about 50 percent of a solid filler and/or reinforcing agent based on the total weight of molding compound. Representative fibers include wood cellulose fibers (Col. 21, lines 60 to Col. 22, lines 1-34), it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 627 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578,16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re AIIer, 220 F.2d 454,456,105 USPQ 233,235 (CCPA 1955).
However, HUSPENI does not explicitly teach a blend of wood cellulose fiber and glass fibers. 
In the same field of endeavor of thermoplastic resin composition, NAKAMURA teaches the composition comprises filler including glass filler such as glass fiber in order to increase a property including thermal conductivity, mechanical strength, or abrasion resistance. An inorganic filler such as wood can be blended/combined with the filler (i.e., glass filler) [0045]. The thermoplastic resin composition can be used in various applications such as an electronic material due to the excellent properties including high thermal conductivity [0050]. 
Given HUSPENI teaches the molding composition (i.e., electrical components) comprises wood cellulose fiber and glass fibers (Col. 22, lines 14-25), it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided a blend of wood cellulose fiber and glass fibers of NAKAMURA with the molding composition of HUSPENI for the benefit of obtaining 
However, the combined disclosures fail to teach wherein a content of the glass fiber is in a range of 21.5 parts by mass to 50 parts by mass with respect to 100 parts by mass of the liquid-crystalline resin. 
In the same field of endeavor of liquid-crystalline resin composition (Abstract), OSATO teaches the composition comprises (A) liquid crystalline polyester (p. 5) and filler/fillers such as fibers. Examples of fillers include glass fibers, wood, and etc. (p. 5). Among the fillers, glass fiber is preferably used for its excellent property such as mechanical strength (p.5). The blending amount of the filler is preferably 1 to 300 parts by weight, more preferably 10 to 100 parts by weight with respect to 100 parts by weight of the liquid crystalline resin composition (Top of p. 6; Table 1). The liquid crystalline resin injection molding material that is excellent in rigidity, toughness, small anisotropy and good antistatic properties. The liquid crystalline resin composition injection molding material obtained includes electrical and electronic parts (p.7). 
Given OSATO teaches 1 to 300 parts by weight, more preferably 10 to 100 parts by weight of glass fibers (Top of p. 6; Table 1), it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 627 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578,16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re AIIer, 220 F.2d 454,456,105 USPQ 233,235 (CCPA 1955).
Regarding claims 8 and 10, HUSPENI substantially teaches the present invention, see paragraphs 4-14 above. More specifically, HUSPENI teaches the molding compound can incorporate into the blends from about 1 to about 70 percent of a solid filler and/or reinforcing agent based on the total weight of molding compound. The filler includes wood cellulose fiber, glass fiber, and etc. The molded articles such as thin-walled electrical connectors, can be molded from neat LCP blends or from filled molding compounds which include, as the resin component, the LCP blends.
Given HUSPENI teaches about 1 to about 70 percent of wood cellulose fiber, it would have been obvious to one of ordinary skill in the art at the time the invention was made to select the portion of the prior art's range which is within the range of applicant's claims because it has been held to be obvious to select a value in a known range by optimization for the best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 627 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578,16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re AIIer, 220 F.2d 454,456,105 USPQ 233,235 (CCPA 1955).
Regarding claim 11, HUSPENI teaches the composition comprises a second LCP (liquid crystalline polymer) which is (1) one or more aromatic hydroxycarboxylic acids (Col. 13, lines 63 to Col. 14, line 2). 

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over HUSPENI et al. (U.S. Patent No. 5,492,946, hereinafter HUSPENI) as evidenced by JP 2013-181084 (hereinafter, YAMANOI) in view of NAKAMURA et al. (U.S. Publication No. 2013/0313468, hereinafter NAKAMURA) in view of JP 2009-249536A (hereinafter, OSATO) in further view of MAEDA (U.S. Patent No. 6,432,323, hereinafter MAEDA).
Regarding claims 12 and 13, the combined disclosures substantially teaches the present invention, see paragraphs 4-14 above. More specifically, HUSPENI teaches the composition comprises a second LCP (liquid crystalline polymer) which is (1) one or more aromatic hydroxycarboxylic acids (Col. 13, lines 63 to Col. 14, line 2).
 However, the combined disclosures do not teach the liquid crystalline polyester comprises at least one repeating unit selected from the group consisting of repeating units by formula (A1) to (A5), (B1) to (B7), and (C1) to (C6). 
In the same field of endeavor of liquid crystal polyester resin composition used for electric and electronic parts (Abstract), MAEDA teaches the liquid crystal polyester include repeating structure units derived from aromatic hydroxycarboxylic acids:

    PNG
    media_image1.png
    166
    348
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    232
    298
    media_image2.png
    Greyscale

Repeating structure, units derived from aromatic dicarboxylic acids:

    PNG
    media_image3.png
    157
    257
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    87
    298
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    324
    407
    media_image5.png
    Greyscale

Repeating structure units derived from aromatic diols:

    PNG
    media_image6.png
    222
    354
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    160
    345
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    78
    323
    media_image8.png
    Greyscale

The liquid crystal polyester having repeating structure units as shown in the following (a) to (f) are preferable: 
(a) a combination of repeating unit (A), together with repeating unit (B1) either alone or together with repeating unit (B2), and also with repeating unit (C1) (Col. 2, lines 14 to Col. 4, lines 36). The combination provides heat-resistance, mechanical property and processability (Col. 1, lines 40-45 and Col. 4, lines 27-30).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided the liquid crystal polymer (LCP) of MAEDA with the combined disclosures of HUSPENI, YAMANO, and NAKAMURA for the benefit of obtaining heat-resistance, mechanical property, and processability of molded articles (i.e., electronic parts and electric parts) as taught by MAEDA. It is .
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art relied upon fails to teach wherein a content of the glass fiber is in the range of 100 parts by mass to 800 parts by mass with respect to 100 parts by mass of the fibrous filler. 
Response to Arguments
Applicant's arguments filed 11/30/2021 have been fully considered but they are not persuasive. The response is insufficient to rebut the obviousness rejection. Despite the applicant’s arguments in view of the teachings of the prior art, the position is maintained.
Firstly, the applicant argues that HUSPENI does not recognize the effects of including 5 to 21.5 parts by mass of the fibrous filler with respect to 100 parts by mass of the liquid crystalline resin comprising a liquid crystal polyester and 21.5 to 50 parts by mass of the glass fiber with respect to 100 parts by mass of the liquid-crystalline resin. NAKAMURA teaches nearly 20 different types of fillers other than inorganic fillers, including glass fibers, but does not teach or suggest combining a specific amount of wood cellulose fiber in a rage of 5 parts by mass to 21.5 parts by mass and a glass fiber in a range of 21.5 parts by mass to 50 parts by mass, with respect to 100 parts by mass of the liquid-crystalline resin. Further, OSATO teaches in paragraph [0045] that the blending amount of filler is preferably 1 to 300 parts by weight, more preferably 10 to 100 parts by weight with respect to 100 parts by weight of the liquid crystalline resin composition. However, OSATO does not teach or suggest combining a wood cellulose fiber in a rage of 5 parts by mass to 21.5 parts by mass and a glass fiber in a range of 21.5 parts by mass to 50 parts by mass, with respect to 100 parts by mass of the liquid-crystalline resin.
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the relied upon prior art (HUSPENI, NAKAMURA, and OSATO) teaches wood cellulose and glass fibers are listed components that can be incorporated into the compositions. A person of ordinary skill is also a person of ordinary creativity, when there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  KSR International Co. V Teleflex Inc. 550 USPQ2d 398, 421 (2007). Furthermore, it is noted that a prima facie case of obviousness does not require the solution of the same problem or recognition of the same advantages as applicant’s invention. In re Dillion, 16 USPQ 2nd 1897. 
	Secondly, the applicant argues unexpected results of the presently claimed invention. A declaration submitted by Keisuke Yamanishi describes eight liquid crystal polyester compositions were prepared and formed into molded article. Each of the compositions contained a liquid crystal polyester, a fibrous filler formed of a crystalline polysaccharide, and a glass fiber. These molded articles were analyzed to determine their surface roughness and anisotropy ratio between mold shrinkage rates and the results summarized in Table 1. 
. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVE V HALL whose telephone number is (571)270-7738. The examiner can normally be reached M-F, 9 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Sui Choi can be reached on (571)272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVE V. HALL
Primary Examiner
Art Unit 1763



/DEVE V HALL/Primary Examiner, Art Unit 1763